177 A.2d 892 (1962)
Margaret E. BEAVERS, Appellant,
v.
William A. BEAVERS, Appellee.
No. 2890.
Municipal Court of Appeals for the District of Columbia.
Submitted January 8, 1962.
Decided February 13, 1962.
*893 Abraham Dobkin, Washington, D. C., for appellant.
Bond L. Holford, Donald J. Caulfield and George F. Rabe, Washington, D. C., for appellee.
Before HOOD and QUINN, Associate Judges, and MYERS, Associate Judge of The Municipal Court for the District of Columbia, sitting by designation.
PER CURIAM.
This appeal is by a wife from an order requiring her husband to pay her a small weekly amount for her support and awarding custody of their minor child to the husband.
The principal argument here is that the support award was a mere "token" amount and should have been larger. The record fails to persuade us that this argument has merit.
The second point is that the trial judge was prejudiced against appellant and should have disqualified himself "at some time during the proceedings." The record shows that after hearing all the testimony the trial judge announced he did not believe appellant and that he had the impression appellant was neither a good woman nor a good mother. Such a finding did not establish bias or prejudice on the part of the trial judge; otherwise, every time a trial judge found a litigant unworthy of belief or lacking in good character he would have to disqualify himself and there would be no end to the litigation. A finding adverse to a litigant is not proof that the finding was influenced by prejudice.
Appellant's motion for counsel fees is denied without prejudice to making the same application to the trial court.
Affirmed.